     Case 2:14-cv-00601-MHT-JTA Document 2816 Filed 05/12/20 Page 1 of 23



     IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION

EDWARD BRAGGS, et al.,                )
                                      )
        Plaintiffs,                   )
                                      )         CIVIL ACTION NO.
        v.                            )           2:14cv601-MHT
                                      )                (WO)
JEFFERSON S. DUNN, in his             )
official capacity as                  )
Commissioner of                       )
the Alabama Department of             )
Corrections, et al.,                  )
                                      )
        Defendants.                   )


                  PHASE 1 OPINION APPROVING
        PROPOSED MODIFICATIONS TO 2016 CONSENT DECREE

       The    individual      plaintiffs       in    Phase    1    of    this

lawsuit are prisoners with disabilities in the custody

of      the     defendants,        the      Alabama     Department          of

Corrections       (ADOC)     and    Commissioner       Jefferson        Dunn.

The     Alabama      Disabilities         Advocacy     Program      (ADAP),

Alabama’s       protection      and       advocacy    organization        for

people with disabilities, is also a plaintiff.                            The

plaintiffs       initially     claimed      that     ADOC    had   violated

both Title II of the Americans with Disabilities Act
     Case 2:14-cv-00601-MHT-JTA Document 2816 Filed 05/12/20 Page 2 of 23



(ADA), codified at 42 U.S.C. § 12131 et seq., and § 504

of    the    Rehabilitation       Act      of    1973,    codified    at    29

U.S.C. § 794 (together, the Acts).                     In 2016, the court

approved a consent decree after the parties came to a

voluntary         agreement    settling         these    claims     and    the

putative class members were provided an opportunity for

notice, comment, and hearing.                    See generally Dunn v.

Dunn, 318 F.R.D. 652 (M.D. Ala. 2016) (Thompson, J.).

In 2019, the parties jointly orally moved to modify the

2016 consent decree.             The case is now before the court

for final approval of the proposed modifications to the

consent      decree.       For    the      reasons      that    follow,    the

parties’ joint oral motion will be granted.


                   I.      PROPOSED MODIFICATIONS

       As part of the 2016 consent decree, the defendants

agreed,      in    relevant    part,       to   (1)    initially    complete

“[a]n architectural survey of its major prison and work

release       facilities”;       (2)       subsequently        “complete     a

Transition        Plan    “designat[ing]         whether       architectural

barriers      are    to   be   removed,         or    remediated,    or    new

                                       2
  Case 2:14-cv-00601-MHT-JTA Document 2816 Filed 05/12/20 Page 3 of 23



facilities          built,       or     if        policy       changes         will     be

implemented to overcome any architectural barrier in

each    instance       for       each     Facility”;           and       (3)    finally

“complete[]          all     architectural               barrier         removal       or

remediation or construct sufficient new facilities to

accommodate Inmates with Disabilities.”                              Consent Decree

(doc.     no.        728)        at     12-13 ¶¶ C.1,                D, G.             The

architectural          survey         was         supposed          to     have       been

completed “[w]ithin twelve (12) months” after the court

approved      the     consent         decree.            Id.   at    12 ¶ C.           The

Transition      Plan       was     supposed         to    have      been    completed

“[w]ithin fifteen (15) months.”                            Id. at 13 ¶ D. The

removal,        remediation,              or        construction               of      new

facilities, which the court will refer to collectively

as “remediation,” were supposed to have been completed

“[w]ithin      thirty-two          (32)          months.”        Id.      at    13 ¶ G.

Because       the    court       approved          the      consent        decree       in

September 2016, ADOC was supposed to have completed all

remediation by May 2019.                     However, because of delays

with    the    survey        and      Transition          Plan,      ADOC      did     not


                                             3
     Case 2:14-cv-00601-MHT-JTA Document 2816 Filed 05/12/20 Page 4 of 23



actually begin any remediation until October 2019.                             See

Notice (doc. no. 2753-1) at 2 (explaining this).                              As a

result, the remediation has not yet been completed.

       The parties’ primary proposed modification of the

2016 consent decree is to extend ADOC’s deadline for

remediation        for     approximately          eight       years,      until

November 1, 2027.              See Updated Joint Summary of ADA

Modifications        (doc.     no.     2752)      at    4-5    §   B.          The

remediation would occur in three phases, with the first

phase’s remediation of an initial group of facilities

to    be   completed      by   2023,       and   the   second      and    third

phases’ remediation of facilities to be completed by

November 2027.           Other proposed modifications include

the related extension of monitoring by ADAP from 2022

until one year after the remediation is completed, and

associated monitoring fees.                All proposed modifications

are detailed in the parties’ Updated Joint Summary of

Modifications        (doc.     no.   2752)       and   summarized        in    the

parties’ notice (doc. no. 2753-1).




                                       4
  Case 2:14-cv-00601-MHT-JTA Document 2816 Filed 05/12/20 Page 5 of 23



      Previously,       this    court     preliminarily       granted     the

parties’ joint motion to modify the 2016 consent decree

based on the entire record before the court, including

the parties’ joint notice seeking modification of the

consent    decree       (doc.   no.     2605),    the      parties’     joint

statement clarifying the requested modifications (doc.

no.     2629),    and     the    parties’      joint       brief   on     the

substantive standard for modification (doc. no. 2641),

as well as on-the-record hearings on September 6 and

October 21, 2019.              See Order (doc. no. 2671).                 The

court    granted    preliminary           approval    of    the    proposed

modifications, rather than final approval, in part in

order to provide an opportunity for class notice and

comment     given       the     significance         of     the    proposed

modifications.           That   process      is   now      complete,     with

approximately 60 comments received.


            II.         STANDARDS FOR MODIFICATION

      The ordinary substantive standard for modification

of a consent decree is set forth in Rufo v. Inmates of

Suffolk Cty. Jail, 502 U.S. 367 (1992).                      Because this

                                      5
  Case 2:14-cv-00601-MHT-JTA Document 2816 Filed 05/12/20 Page 6 of 23



is a prison conditions case, a more general standard

for ordering relief also applies, as set forth in the

Prison         Litigation      Reform        Act       (PLRA),           18

U.S.C. § 3626(a)(1)(A), and as interpreted by Eleventh

Circuit Court of Appeals in such cases as Cason v.

Seckinger, 231 F.3d 777 (11th Cir. 2000).                     Further,

because        of   the     significance       of     the     proposed

modifications to the 2016 consent decree, the court has

decided to apply the related substantive standard for

approval of a consent decree in the first instance, as

set forth in Federal Rule of Civil Procedure 23 and as

interpreted by this court in Laube v. Campbell, 333 F.

Supp.     2d    1234   (M.D.    Ala.     2004)      (Thompson,      J.).

Finally, for the same reason, notice has been provided

to the class to ensure due process.

    In the section that follows, the court will first

describe (1) the procedural standard for notice; then

(2) the substantive standards for modification in this

instance; and finally (3) the limitations on relief in

a prison conditions case.


                                   6
  Case 2:14-cv-00601-MHT-JTA Document 2816 Filed 05/12/20 Page 7 of 23



       Notice: Because             of     the     significance            of     the

proposed modifications, “[t]he court must ensure that

all    class        members     are       informed       of     the      [proposed

modifications] and have the opportunity to voice their

objections.”         Laube, 333 F.              Supp. 2d at 1240 (citing

Fed. R. Civ. P. 23(e)); see also Dunn v. Dunn, 318

F.R.D.       652,     668     (M.D.       Ala.     2016)      (Thompson,         J.)

(applying this standard).

       Modification: Second, based on the United States

Supreme      Court’s        decision       in    Rufo,     the     court       “must

establish that a significant change in facts or law

warrants revision of the decree and that the proposed

modification         is     suitably          tailored     to      the      changed

circumstance.”         Id. at 393.

       The   court     may    determine          that    there     has      been   a

significant          change        in   facts      in      at      least       three

circumstances:         (1)     “when      changed       factual       conditions

make    compliance          with    the       decree    substantially           more

onerous;” (2) “when a decree proves to be unworkable

because       of     unforeseen           obstacles;”         or      (3)      “when


                                          7
     Case 2:14-cv-00601-MHT-JTA Document 2816 Filed 05/12/20 Page 8 of 23



enforcement of the decree without modification would be

detrimental to the public interest.”                  Id. at 384.

       Further,      when       evaluating        whether     the     proposed

modification        is      suitably       tailored     to     the     changed

circumstance, the court should consider at least the

following matters: (1) “a modification must not create

or      perpetuate         a    constitutional         violation;”           (2)

“modification should not strive to rewrite a consent

decree      so   that      it    conforms     to     the     constitutional

floor;”      and     (3)       “[f]inancial        constraints        ...    are

appropriately considered in tailoring a consent decree

modification.”         Id. at 391-393.

       In this specific instance, the court also has “a

heavy,       independent          duty       to      ensure         that     the

[modifications] are ‘fair, adequate, and reasonable.’”

Laube, 333 F. Supp. 2d at 1238 (quoting Fed. R. Civ. P.

23(e)(2),        additional         citation         omitted).              This

additional Rule 23 standard is appropriate because the

proposed modifications are so significant as to amount

to a new consent decree.               The additional standard also


                                       8
  Case 2:14-cv-00601-MHT-JTA Document 2816 Filed 05/12/20 Page 9 of 23



fits comfortably within the Rufo framework because a

proposed    modification         of    a    consent        decree      cannot      be

“suitably tailored” if it takes what once was a “fair,

adequate, and reasonable” consent decree and makes it

either unfair, inadequate, or unreasonable, regardless

of the changed circumstance.

      Prison Litigation Reform Act: Third, in any “civil

action    with    respect      to     prison          conditions,”         the   PLRA

provides that a “court shall not grant or approve any

prospective      relief     unless         the    court       finds    that      such

relief    is     narrowly      drawn,       extends        no       further      than

necessary to correct the violation of a Federal right,

and is the least intrusive means necessary to correct

the      violation        of     the        Federal           right.”              18

U.S.C. § 3626(a)(1)(A).                          In       conducting             this

“need-narrowness-intrusiveness”                   inquiry,       the       court   is

required    to    “give     substantial           weight       to    any    adverse

impact on public safety or the operation of a criminal

justice system caused by the relief.”                         Id.          However,

“[t]he    parties    are       free    to    make       any     concessions        or


                                       9
  Case 2:14-cv-00601-MHT-JTA Document 2816 Filed 05/12/20 Page 10 of 23



enter into any stipulations they deem appropriate,” and

the    court       does    not    need    to    “conduct    an   evidentiary

hearing        about        or     enter        particularized      findings

concerning any facts or factors about which there is

not dispute.”          Cason, 231 F.3d at 785 n.8.


                          III.       DISCUSSION

       In    light    of    these     various      legal    standards,    the

court       will    first    assess      the    adequacy    of   the   notice

provided and then assess the propriety of the proposed

modifications in light of both the parties’ reasons for

the modifications and any class members’ objections to

the modifications.               As discussed later in the opinion,

the    court       does    not    make    any    particularized     findings

with regard to the proposed modifications’ compliance

with the PLRA in light of the parties’ stipulation to

the same effect.

       For the reasons that follow, the court finds that

“all    class       members      [were]    informed    of    the   [proposed

modifications] and ha[d] the opportunity to voice their

objections.”         Laube, 333 F. Supp. 2d at 1240 (citing

                                         10
  Case 2:14-cv-00601-MHT-JTA Document 2816 Filed 05/12/20 Page 11 of 23



Fed. R. Civ. P. 23(e)).                   The court also finds that

there was both “a significant change in facts [that]

warrants revision of the decree and that the proposed

modification         is    suitably        tailored       to   the     changed

circumstance.”            Rufo, 502 U.S. at 393.               For the same

reasons, the court finds, pursuant to Rule 23(e)(2),

that the proposed modifications “are ‘fair, adequate,

and reasonable.’” Laube, 333 F. Supp. at 1238 (quoting

Fed. R. Civ. P. 23(e)(2), additional citation omitted).

    a.     Notice

    The court “grant[ed] preliminary approval of the

proposed modification[s] to provide an opportunity for

class comment.”           Order (doc. no. 2671) at 3.                The court

then ordered essentially the same procedures for notice

to and comments from the class as it previously ordered

when preliminarily approving the 2016 consent decree.

Compare Phase 1 Order for Notice, Comment, and Hearing

Regarding       Proposed         Modifications       to    ADA    Settlement

(doc.    no.    2740)      and    Phase    1   Order      Updating     Notice,

Comment,       and   Hearing       Process     for     ADA     Modifications


                                      11
     Case 2:14-cv-00601-MHT-JTA Document 2816 Filed 05/12/20 Page 12 of 23



(doc. no. 2753), with Phase 1 Preliminary Settlement

Approval Order (doc. no. 532).                    As a result, the court

has little trouble finding that the notice process is

similarly satisfactory.

       Substantively,         as     before,      the     three-page    notice

form included an explanation of why the settlement was

being modified and a concise summary of the proposed

modifications.                See        Notice     (doc.     no.   2753-1).

Additionally,           the     notice         included      directions    for

obtaining a copy of the original settlement agreement

and     a    copy   of    the       proposed      modifications;       contact

information for class counsel along with an invitation

for         prisoners     to        inquire       about       the   proposed

modifications; an announcement of the fairness hearing;

and instructions for prisoners to exercise their right

to      comment       about         or     object       to    the   proposed

modifications.           See id.

       Similarly, as before, the notice form was posted in

each dormitory and library within the prison system,

and copies of the comment form were made available in


                                          12
    Case 2:14-cv-00601-MHT-JTA Document 2816 Filed 05/12/20 Page 13 of 23



the libraries and shift commanders’ offices.                              See Phase

1   Order     for    Notice,      Comment,          and    Hearing        Regarding

Proposed      Modifications         to     ADA      Settlement            (doc.       no.

2740) at 5 ¶ 5.            Copies of both the 2016 consent decree

and     the    proposed         modifications             to    it      were      made

available for viewing in the law library or another

location within each facility and were provided upon

request       to    any     prisoners         lacking          access      to     that

location.          See id. at 4-5 ¶¶ 3-4.                  For prisoners who

were not housed in dormitories, the notice form was

generally posted next to the shower area.                             See id. at

5-6 ¶ 6; see also               Givens Affidavit (doc. no. 2791-2)

(explaining         that    a    notice       was    “provided            [to]    each

inmate”       in     segregation         at      Donaldson           Correctional

Facility, either instead of or in addition to being

posted next to the shower area).                     Further, specifically

for inmates with a mobility or vision impairment, the

notice      was     hand-delivered.                 See    id.       at    5-6 ¶ 6.

Finally, ADOC informed all prisoners of the notice and

opportunity         to     object    or       comment          by    means       of     a


                                      13
  Case 2:14-cv-00601-MHT-JTA Document 2816 Filed 05/12/20 Page 14 of 23



statement     placed        within        the     newsletter       at        each

facility.     See id. at 6-7 ¶ 7.

      The   notice    and    comment       forms    and    copies       of    the

proposed     modifications      were       again    made    available          in

Spanish, Braille, and large print.                  See id. at 3-4 ¶ 2.

Upon request, prisoners were to receive assistance in

reading the documents and in writing comments.                        See id.

      Secured and clearly labeled comment                       boxes        were

again placed in each facility for prisoners to submit

forms, and defendants’ staff were designated to collect

comment     forms    from   prisoners       lacking       the    freedom       to

move about their facilities.                    See id. at 7-8 ¶¶ 8-9.

Prisoners were also given the option to submit comments

by mail directly to the clerk of court.                          See Notice

(doc. no. 2753-1); Comment Form (doc. no. 2753-2).

      Prisoners were given about a month after notice of

the    proposed      modifications          were    posted       to     submit

comments. See Phase 1 Order Updating Notice, Comment,

and   Hearing     Process    for     ADA    Modifications         (doc.       no.

2753) at 2 ¶¶ 1-2.           After the comment boxes and forms


                                     14
  Case 2:14-cv-00601-MHT-JTA Document 2816 Filed 05/12/20 Page 15 of 23



were transmitted to ADOC’s general counsel, counsel for

ADOC arranged with class counsel a time to meet in

order to open the boxes and scan the comments.                        See

Phase 1 Order Updating Process for Docketing of ADA

Modification Comments (doc. no. 2773).

    Two matters concerning the notice process warrant

additional discussion.            First, the parties mistakenly

transmitted       the     wrong       comment      box     from      Bibb

Correctional      Facility      to      ADOC’s     general     counsel.

However, the parties were able to confirm via video

conference among themselves that the correct comment

box at Bibb did not contain any comments.                    See Joint

Statement (doc. no. 2791) at 13.                 Second, five of the

comments received from Donaldson Correctional Facility

were missing the first page of the comment form, which

included    the   name     of   the     person    who    submitted    the

comment, a short summary of the purpose of the comment

form, contact information for counsel, and instructions

for submission.         The first page of the comment form was

never provided to at least some prisoners at Donaldson.


                                   15
  Case 2:14-cv-00601-MHT-JTA Document 2816 Filed 05/12/20 Page 16 of 23



See id. at 13-14; see also Givens Affidavit (doc. no.

2791-2) at 2 (confirming that inmates in segregation at

Donaldson received “at least the second page of the

comment form”).        While unfortunate, the first page of

the comment form first was simply a summary of the

notice    form,    which    was    made    available      to    use   the

comment form.       See Joint Statement (doc. no. 2791) at

13-14; see also Givens Affidavit (doc. no. 2791-2) at 2

(explaining that a notice form was provided to each

inmate in segregation at Donaldson).

    b.     Modification of Consent Decree

    The    court    preliminarily        granted   approval      of   the

proposed modifications in light of the parties’ joint

statement clarifying the modifications, which included

the disclosure of the latest Transition Plan, and the

parties’    joint     brief      identifying     why    the     proposed

modifications      meet    the    Rufo    standard.       The   court’s

preliminary order made clear that final approval would

be subject to “review by the court of any objections to




                                   16
     Case 2:14-cv-00601-MHT-JTA Document 2816 Filed 05/12/20 Page 17 of 23



or     comments       about     its    terms      submitted      by     class

members.”       Order (doc. no. 2671) at 2.

       About 60 prisoners submitted comments to the court.

See Comments Mailed (First Collection) (doc. no. 2769);

Comments Mailed (Second Collection) (doc. no. 2774);

Comments       From    Facilities      (doc.    no.     2787);    Comments

Mailed      (Third    Collection)      (doc.    no.     2794);    see      also

Exhibit A to Joint Statement (doc. no. 2791-1) (summary

of comments).          Although many of the comments were not

related to the proposed modifications, two groups of

comments were relevant.

       One group of comments focused on the ability of

ADOC to comply with the consent decree or federal law.

These comments, to the extent they suggest that the

current delay in remediation is not justified, go to

whether there are sufficient changed circumstances to

support the proposed modifications.                     Another group of

comments       focused     on   the    proposed       extension       of    the

deadline       for    remediation.         Some    of    these    comments

suggested       different       deadlines,     such     as   November        1,


                                      17
     Case 2:14-cv-00601-MHT-JTA Document 2816 Filed 05/12/20 Page 18 of 23



2024, or November 1, 2025, instead of November 1, 2027;

to     that    extent,         they      go     to     whether        the    specific

extension          is      suitably           tailored          to    the     changed

circumstances.            Alternatively, both set of comments can

be understood as questioning the fairness, adequacy, or

reasonableness            of     the    delay        and    resulting        proposed

modifications.

       After the court received comments from the class,

the parties jointly responded.                        See Joint Statement in

Support       of       Proposed    Modification            (doc.      no.    2791)   at

12-14.        The parties also made clear that the proposed

modifications not only satisfy the Rufo standard but

also Rule 23 and are “fair, adequate, and reasonable.”

Id. at 16.              While the court has carefully considered

the objections, the court agrees that none call into

serious        question          the     propriety          of        the    proposed

modifications.

       The court also agrees with the parties that there

has     been       a    significant           change       of    circumstance        to

justify       the       delay.         Specifically,            the   2016    consent


                                          18
     Case 2:14-cv-00601-MHT-JTA Document 2816 Filed 05/12/20 Page 19 of 23



decree        has   “prove[n]      to    be        unworkable         because     of

unforeseen obstacles.”             Rufo, 502 U.S. at 393.

       In general, the consent decree anticipated that up

to     only    half    of   ADOC    facilities            would       need   to   be

remediated to achieve system-wide compliance with the

ADA.      See, e.g., Joint Brief (doc. no. 2641) at 6; see

also Consent Decree (doc. no. 728) at 18 ¶ 3 (requiring

only that “ADOC must survey at least fifty percent ...

of     its    facilities”).         Only          after    the       architectural

survey was completed did it become clear that almost

every     facility      would     need       to    be     at    least    partially

remediated in order to achieve system-wide compliance.

See, e.g., Joint Brief (doc. no. 2641) at 7-8.                               As the

parties explain, this was for a few reasons.                                 First,

the     survey      revealed    that     “large         areas     within     ADOC’s

current        facilities       cannot        be     reasonably          modified”

absent       “exorbitant       expense.”           Id.     at    6    n.4.      Rufo

explicitly          makes      clear         that         that        “[f]inancial

constraints           ...   are     appropriately                considered       in

tailoring a ... modification.”                       502 U.S. at 392-393.


                                        19
  Case 2:14-cv-00601-MHT-JTA Document 2816 Filed 05/12/20 Page 20 of 23



Second,       many      educational,          rehabilitative,         and

vocational programs are unique to a single facility.

See     Joint Brief (doc. no. 2641) at 6-7 n.5.                     As a

result, these facilities require modification in order

to make the programs available to all prisoners without

regard to disability status.                 See id.      Third, many

specialized housing units are also located only at a

subset of facilities or a single facility, and thus

require modification for the same reason.                See id. at 7

n.6.

       The    court     also       agrees     that     the     proposed

modifications are suitably tailored to the unforeseen

circumstances.         The   proposed       modifications     primarily

involve      changes   in    the   timeline     for    remediation        to

accommodate      the    unforeseen       magnitude      of    necessary

remediation.         The new proposed deadlines are suitably

tailored to the changed circumstance in light of the

latest Transition Plan, which catalogs the significant

ADA compliance issues across ADOC’s facilities.                       See

ADA Consultant’s Report (doc. no. 2635) (sealed); see


                                    20
  Case 2:14-cv-00601-MHT-JTA Document 2816 Filed 05/12/20 Page 21 of 23



also        Joint   Statement         (doc.     no.    2629)       at    4     n.3

(explaining that “[t]he ADA Consultant’s Report is a

Transition Plan”). Further, the modifications do not

defeat the purpose of the consent decree because the

modifications        do   not    substantively          alter      the    ADOC’s

obligations.

       For the same reasons, the court also agrees with

the parties that the proposed modifications are fair,

adequate, and reasonable.

       c.     Prison Litigation Reform Act

       The parties cite to authority that the court does

not need to “conduct an evidentiary hearing about or

enter particularized findings concerning any facts or

factors about which there is not dispute.”                              Cason v.

Seckinger, 231 F.3d 777, 785 n.8 (11th Cir. 2000); see

also        Joint    Statement          in      Support       of        Proposed

Modifications        (doc.      no.    2791)    at     15   (citing       this).

That    is     because    the     parties       here    “agree      that       the

proposed       modifications      ...        satisfy    the    PLRA’s        need-

narrowness-intrusiveness                 requirements.”                      Joint


                                       21
  Case 2:14-cv-00601-MHT-JTA Document 2816 Filed 05/12/20 Page 22 of 23



Statement in Support of Proposed Modifications (doc.

no. 2791) at 15.             In case there is any ambiguity, the

parties         expressly         “stipulate              to       the         PLRA

need-narrowness-intrusiveness                   findings.”         Id.     at    15

(emphasis added).             The parties also “submit that the

terms ... ‘will not have an adverse impact on public

safety     or    the       operation        of    the     criminal        justice

system.’”                   Id.        at          16          (quoting          18

U.S.C. § 3626(a)(1)(A)).               Accordingly, the court does

not     make    specific       findings          PLRA     here     about       each

proposed modification.               However, based on the court’s

independent review of the proposed modifications, the

court     agrees       with    the     parties          that     the     proposed

modifications satisfy the PLRA.                    Cf. Dunn v. Dunn, 318

F.R.D. 652, 682 (M.D. Ala. 2016) (Thompson, J.) (“In

this case, the parties agree that the consent decree

satisfies              the            need-narrowness-intrusiveness

requirements         of 18    U.S.C.        §    3626(a)(1)(A).          They    so

stipulate       in   the     settlement         agreement.       Based    on    the




                                       22
  Case 2:14-cv-00601-MHT-JTA Document 2816 Filed 05/12/20 Page 23 of 23



court's independent review of the settlement agreement,

the court agrees.”).

                                  ***

    An appropriate judgement will be entered.

    DONE, this the 12th day of May, 2020.

                              /s/ Myron H. Thompson
                           UNITED STATES DISTRICT JUDGE




                                   23
